Citation Nr: 0404149	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-04 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for hernia, inguinal, left.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Baltimore, Maryland.  

The veteran testified before the undersigned in June 2003.  
His testimony indicates that he filed a claim for service 
connection for sleep apnea, for which, he has never received 
notice of a rating decision.  (Transcript (T.) at p. 6)  
Review of the record reveals the veteran submitted a VA Form 
21-4138, dated in June 2002.  The Board has been unable to 
locate a rating decision that addresses entitlement to 
service connection for sleep apnea.   Because this matter has 
not previously been addressed, the Board refers it to the RO 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board is without jurisdiction to consider 
issues not yet adjudicated by the agency of original 
jurisdiction.]

As discussed more fully below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  The Court of Appeals for Veterans Claims 
(formerly Court of Veterans Appeals,) CAVC has held that 
section 5103(a), as amended by the VCAA and § 3.159(b), as 
recently amended, requires VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  In this case, 
the RO did not issue a development letter of any sort.  The 
RO's failure to issue a development letter consistent with 
the notice requirements of the VCAA amounts to a substantial 
oversight indicative of minimal RO development and 
accordingly compels remand.

Essentially, the veteran contends that he had an inguinal 
hernia prior to service, which had become asymptomatic by the 
time he enlisted, but was aggravated in service.  A 
preexisting disease or injury will be considered to have been 
aggravated by active service, where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability was due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (2002); 38 
C.F.R. § 3.306(a) (2003).  

Service medical records show the veteran underwent an 
enlistment physical examination in May 1976.  At that time, 
he indicated that he was in good health; and he denied any 
history or current rupture/hernia.  Physical examination 
revealed no pertinent defects.   Subsequently, on a number of 
occasions in service the veteran provided a history of an 
inguinal hernia prior to service.  The Board notes a 
presumption of soundness arises when a veteran has been 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only those conditions recorded in examination reports are to 
be considered "noted."  The veteran's given history at the 
induction examination alone, will not constitute a notation 
of a condition.  38 U.S.C.A. § 1132 (2002); 38 C.F.R. § 3.304 
(2003).  Development should include requesting the veteran 
identify information or evidence that shows the veteran had 
an inguinal hernia when he enlisted in 1976, and associating 
such with the file.   

The duty to assist the veteran in obtaining and developing 
available facts and evidence to support a claim also includes 
obtaining adequate VA examinations.  Littke v. Derwinski.  1 
Vet. App. 90 (1990).  If a diagnosis is not supported by the 
findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes."  38 C.F.R. § 4.2 (2003).   In this matter, 
private medical records currently show a left inguinal 
hernia, status post repair.  Although VA provided the veteran 
with VA examinations, none of the examinations address the 
nature, status, or etiology of any left inguinal hernia.  An 
examination is needed to address etiology and underlying 
issues, including existence of a preexisting disability, and 
or aggravation or natural progression of any preexisting 
disability, if any. 

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Request the veteran identify any 
information or evidence pertaining to 
complaint, treatment, or diagnosis of an 
inguinal hernia that pre-existed 
service.  The RO should obtain any 
records that have been adequately 
identified by the appellant and that 
have not already been associated with 
the claims file.  

3.  After the above-requested records or 
an acceptable response to records 
requests have been received, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a genitourinary examination to 
determine the nature and extent of left 
inguinal hernia disability in service.  
Send the claims folder to the examiner 
for review.  The request for the medical 
examination should include the following 
information and questions:

(a)  What is the correct diagnosis of 
any hernia disability?

(b)  What is the degree of medical 
probability that there is a causal 
relationship between any current hernia 
disability and the veteran's period of 
active service, including whether the 
pre-existing disability underwent a 
chronic increase in severity beyond the 
natural progression of the underlying 
disability, if any.

(c)  What is the degree of medical 
probability that current hernia 
disability existed prior to the 
veteran's entry into service.  If it is 
more probable than not that the 
veteran's current hernia disability pre-
existed service, what is the degree of 
medical probability that his hernia 
disability increased in severity during 
service?

(d)  If it is more probable than not 
that the veteran's current hernia 
disability increased in severity during 
service, what is the degree of medical 
probability that the increase was due to 
the natural progress of the condition?

The claims folder or the pertinent 
medical records contained therein, 
including the veteran's service medical 
records and any pertinent records 
obtained from any other sources, must be 
reviewed by the examiner in conjunction 
with the opinion.  The examiner should 
be specifically requested to review the 
historical data, to include the clinical 
records pre-dating service and during 
the veteran's active duty to obtain an 
accurate picture of past conditions.

If the physician cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.  

The questions are not intended to limit 
the physician from discussing any other 
facts or circumstances that would have 
bearing upon the ultimate question of 
whether there is current disability 
related to a left inguinal hernia, which 
is causally related to service.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. 
§ 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  Thereafter, the RO must review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested opinion to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development is incomplete, or if the 
requested examinations do not include all 
test reports, special studies, or any 
requested findings and/or opinions, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO should take steps to satisfy 
all notice requirements of the VCAA.  The 
notice to the veteran should comply with 
38 U.S.C.A. § 5103, Quartuccio v. 
Principi, and any other applicable legal 
precedent.  The RO should allow the 
appropriate period of time for response.      

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (3).


